FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHELLEY VON BRINCKEN; JOHN                       No. 13-15491
VON BRINCKEN,
                                                 D.C. No. 2:12-cv-02599-MCE-
               Plaintiffs - Appellants,          CKD

  v.
                                                 MEMORANDUM*
KEITH ROYAL, in his official and private
capacity; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Morrison C. England, Jr., Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Shelley and John von Brincken appeal pro se from the district court’s

judgment dismissing their action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under Federal Rule of Civil Procedure 12(b)(6), Knievel v. ESPN, 393

F.3d 1068, 1072 (9th Cir. 2005), and we affirm.

       The district court properly dismissed the claims against Deputies

Grueneberg and Fevinger because they are entitled to absolute quasi-judicial

immunity for executing a facially valid court order. See Engebretson v. Mahoney,

724 F.3d 1034, 1038-39 (9th Cir. 2013) (“[P]ublic officials who ministerially

enforce facially valid court orders are entitled to absolute immunity.”).

       The district court properly dismissed the claims against Sheriff Royal and

the Nevada County Sheriff’s Department because the von Brinckens failed to

allege facts sufficient to show that Sheriff Royal personally acted to violate their

rights, see Hansen v. Black, 885 F.2d 642, 645-46 (9th Cir. 1989) (“[S]upervisory

officials are not liable . . . on any theory of vicarious liability.”), and failed to

allege facts sufficient to show that the Nevada County Sheriff’s Department has

any official policy or custom that caused a violation of their rights, see Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978).

       The district court properly dismissed the von Brinckens’ claim for violation

of the Fair Debt Collection Practices Act because the von Brinckens failed to allege

facts sufficient to show that defendants fall within the statutory definition of “debt

collector.” 15 U.S.C. § 1692a(6) (defining “debt collector”); Schlegel v. Wells


                                             2                                          13-15491
Fargo Bank, NA, 720 F.3d 1204, 1208-09 (9th Cir. 2013) (plaintiff failed to allege

facts sufficient to show that mortgagee was a “debt collector” under 15 U.S.C.

§ 1692a(6)).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Cervantes v. Countrywide Home

Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth standard of review

and stating that the district court may dismiss without leave to amend when

amendment would be futile).

      AFFIRMED.




                                         3                                    13-15491